Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action responsive to applicant’s filing of 2/12/2020.  Claims 1-19 are pending.  Claims 1-4, 6-10, 12-15, 17-18 are rejected.   Claim 19 is allowed.   Claims 5, 11, 16 are objected to.

Priority
 	Applicant’s claim of priority to application 10-2019-0125052 filed 10/10/2019 in Korea is acknowledged.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 8, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo (KR20140128834A) which discloses all the claimed elements including, with citations per the machine translation: 
(re: cl 1)  A vehicle comprising: a main battery configured to supply a main power (¶48-49-vehicle battery source); an auxiliary battery configured to supply an auxiliary power (¶ 30--#100 image recording device has its own battery; cl14- auxiliary battery to imaging ); and an image recording controller configured to: operate with the main power, capture and record an image of surroundings of the vehicle, when supplying the main power by the main battery is interrupted (¶ 30- “and when the vehicle is turned off, the power of the rechargeable battery is supplied to the vehicle image processing apparatus 100.”), perform capturing and recording the image with the auxiliary power received from the auxiliary battery, and control a supply path of the auxiliary power so that the auxiliary power is supplied to a predetermined electrical component of the vehicle, and continuously perform an operation of the predetermined electrical component using the auxiliary power while the supply of the main power is interrupted (¶ 81- can operate when power off from main vehicle battery interrupted with ignition off).

(re: cl 8)  A vehicle comprising: a main battery configured to supply a main power (¶48-49-vehicle battery source); an auxiliary battery configured to supply an auxiliary power (¶30-#100 image recording device has its own battery; cl14 auxiliary battery to imaging); an image recording controller configured to: operate with the main power supplied from the main battery (¶ 30- and when the vehicle is turned off, the power of the rechargeable battery is supplied to the vehicle image processing apparatus 100)., capture and record an image of surroundings of the vehicle, when supplying the main power by the main battery is interrupted (¶ 32-record images upon impact  ), perform capturing and recording the image with the auxiliary power supplied from the auxiliary battery (¶ 81- can operate when power off from main vehicle battery interrupted with ignition off)); and a collision detector configured to generate a collision detection signal when a collision of the vehicle occurs (¶ 21-#108 impact detection unit); wherein the image recording controller is configured to: when the collision detection signal is generated ( #108 ;¶32-image recording on impact), identify whether the supply of the main power is interrupted (¶ 81-camera can be powered by auxiliary battery in ignition off); when the supply of the main power is interrupted, control a supply path of the auxiliary power so that the auxiliary power is supplied to a predetermined electrical component to perform safety measures for safety of passengers of the vehicle (¶ 81-81-imaging “Vehicle switched… When the vehicle is in the parking mode and the ignition is turned off, the power can be cut off at all times and the auxiliary battery can be supplied with power to the vehicle image processing apparatus”); and continuously perform an operation of the predetermined electrical component using the auxiliary power while the supply of the main power is interrupted (¶ 81- can operate when power off from main vehicle battery interrupted with ignition off).

(re: cl 14)  A method of controlling a vehicle, where the vehicle includes: a main battery configured to supply a main power (¶48-49-vehicle battery source), an auxiliary battery configured to supply an auxiliary power (¶30--#100- image recording device has its own battery; cl14 auxiliary battery to imaging ), and an image recording controller configured to operate with the main power to capture and record an image of surroundings of the vehicle and to perform capturing and recording the image with the auxiliary power when the supply of the main power is interrupted (¶30- and when the vehicle is turned off, the power of the rechargeable battery is supplied to the vehicle image processing apparatus #100.), the method comprising: operating the image recording controller with the main power (¶32-record images upon impact); when the supply of the main power is interrupted, operating the image recording controller with the auxiliary power (¶32-record images upon impact ; ¶81- can operate when power off from main vehicle battery interrupted with ignition off); 
identifying, by the image recording controller, whether the supply of the main power is interrupted (¶81-camera can be powered by auxiliary battery in ignition off); 
when the supply of the main power is interrupted, controlling, by the image recording controller (¶81-imaging supplied from auxiliary; ¶81-imaging-Vehicle switched…. When the vehicle is in the parking mode and the ignition is turned off, the power can be cut off at all times and the auxiliary battery can be supplied with power to the vehicle image processing apparatus”), 
a supply path of the auxiliary power so that the auxiliary power is supplied to a predetermined electrical component of the vehicle (¶81- can  imaging operate when power off from main vehicle battery interrupted with ignition off); 
and continuously performing, by the image recording controller, an operation of the predetermined electrical component using the auxiliary power while the supply of the main power is interrupted (¶81- can imaging operate when power off from main vehicle battery interrupted with ignition off).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo  (KR20140128834A) in view of Izumi et al. (9623754) wherein Woo teaches the elements previously discussed and further teaches: 
(RE: CL2) further comprising: a collision sensor configured to detect a collision of the vehicle (¶ 21-#108 impact detection unit);
wherein the image recording controller is configured to control the supply path of the auxiliary power so that the auxiliary power is supplied to the predetermined electrical component of the vehicle when it is determined that the supply of the main power is interrupted in a state where the collision detection signal is generated ((¶32-record images upon impact); impact  ;¶81- can operate when power off from main vehicle battery interrupted with ignition off); (¶81-camera can be powered by auxiliary battery in ignition off); (¶81-imaging supplied from auxiliary; ¶81-imaging-Vehicle switched…. When the vehicle is in the parking mode and the ignition is turned off, the power can be cut off at all times and the auxiliary battery can be supplied with power to the vehicle image processing apparatus”).
Izumi et al. teaches what Woo lack of:
and an airbag controller configured to generate a collision detection signal based on a detection result of the collision sensor (c2L44-58 airbag controller generates collision signal; c2L44-58 airbag controller generates collision signal).
It would have been obvious at the effective time of the invention for Woo to use collision detector to generate a collision signal from an airbag controller to trigger accident contingent activities in event of a power loss of the main battery due an accident as taught by Izumi et al..
It would have been obvious at the effective time of the invention for Woo to us an acceleration sensor as a collision detector as very high acceleration are correlative to being caused by collisions and hence a reliable predictor of impacts as taught by Izumi et al..

Woo et al. further teaches:
(re: CL3) further comprising: an acceleration sensor coupled to the image recording controller to communicate with the image recording controller, wherein the image recording controller is configured to determine whether the vehicle collides based on at least one of the generated collision detection signal or a detection result of the acceleration sensor (¶32-record images upon impact); impact  ;¶81- can operate when power off from main vehicle battery interrupted with ignition off; ¶ 81-camera can be powered by auxiliary battery in ignition off; ¶81-imaging supplied from auxiliary ; ¶81-imaging-Vehicle switched…. When the vehicle is in the parking mode and the ignition is turned off, the power can be cut off at all times and the auxiliary battery can be supplied with power to the vehicle image processing apparatus”). 

6.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (KR20140128834A) in view of Ono (US 20180178775 wherein Woo teaches the elements previously discussed and Ono teaches what Woo lacks of:
(re: cl 4) wherein the predetermined electrical component is configured to perform safety measures for safety of passengers of the vehicle (¶33- power to auxiliary safety features such as lighting and window and audio and heating).
It would have been obvious at the effective time of the invention for Woo to perform safety measures upon a loss of power to assist in seeing or window opening or warmth as needed following an accident as taught by Ono.

7.	Claim(s) 6, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (KR20140128834A) in view of Ozawa et al. (US20070262649)-wherein Woo teaches the elements previously discussed and Ozawa et al. teaches what Woo lacks of:
(re: cl6) wherein the predetermined electrical component is a communicator which is arranged to make an automatic call connection to a predetermined place (¶22-emergency call made in event of accident via power supplied due loss due to accident to communicator, ¶45-emergency call made in event of accident via power supplied due loss due to accident to communicator, ¶4 notifies accident via power supplied from auxiliary battery in accident), and wherein the image recording controller is configured to supply the auxiliary power to the communicator to perform an emergency call of the communicator when the supply of the main power is interrupted when a collision of the vehicle occurs (¶22-emergency call made in event of accident via power supplied due loss due to accident to communicator ,¶45-emergency call made in event of accident via power supplied due loss due to accident to communicator, ¶4-power supplied due loss due to accident).
It would have been obvious at the effective time of the invention for Woo to supply power to a communication device to perform an emergency call to obtain emergency assistance following an accident particularly as a primary electric power source may have lost power or connections in an accident as taught by Ozawa et al.. 

Ozawa et al. teaches what Woo lacks of:
(re: cl 12) wherein the predetermined electrical component is a communicator configured to make an automatic call connection to a predetermined place, and wherein the image recording controller is configured to supply the auxiliary power to the communicator to perform an emergency call of the communicator when the supply of the main power is interrupted when the collision of the vehicle occurs (¶22—emergency call made in event of accident via power supplied due loss due to accident to communicator ,¶45-emergency call made in event of accident via power supplied due loss due to accident to communicator, ¶4 notifies accident via power supplied from auxiliary battery in accident.
It would have been obvious at the effective time of the invention for Woo to supply power to a communication device to perform an emergency call to obtain emergency assistance following an accident particularly as a primary electric power source may have lost power or connections in an accident as taught by Ozawa et al.. 

Ozawa et al. teaches what Woo lacks of:
(re: cl 17) wherein the predetermined electrical component is a communicator configured to make an automatic call connection to a predetermined place, and wherein the image recording controller is configured to supply the auxiliary power to the communicator to perform an emergency call of the communicator when a collision of the vehicle occurs and the supply of the main power is interrupted (¶22-emergency call made in event of accident via power supplied due loss due to accident to communicator ,¶45-—emergency call made in event of accident via power supplied due loss due to accident to communicator, ¶4 notifies accident via power supplied from auxiliary battery in accident).
It would have been obvious at the effective time of the invention for Woo to supply power to a communication device to perform an emergency call to obtain emergency assistance following an accident particularly as a primary electric power source may have lost power or connections in an accident as taught by Ozawa et al.. 

8.	Claim(s) 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (KR20140128834A) in view of Cheol et al. (KR 20180047896 ) wherein Woo  teaches the elements previously discussed and 
Cheol et al. teaches, with citations per the machine translation, what Woo lacks of: 
(re: cl 7) wherein the predetermined electrical component is a hybrid controller configured to control a motor and an engine of a hybrid vehicle when the vehicle is the hybrid vehicle, and wherein the image recording controller is configured to supply the auxiliary power to the hybrid controller to control the motor and the engine by the hybrid controller when the supply of the main power is interrupted when a collision of the vehicle occurs (¶42 aux bat supplies power to ecu; ¶51-auxilary supplies power to ecu ; ¶4-power supplied due loss due to accident; ¶12-power from aux supplied in evet of contact accident; ¶13-power from aux supplied to control unit; ¶60 virtual bat pack supplies power to ecu in accident or power loss of primary).
It would have been obvious at the effective time of the invention for Woo to use an auxiliary battery pack to supply power to an engine control unit to let a vehicle limp home in event of power loss of the main battery due an accident as taught by Cheol et al.. 

Cheol et al. teaches what Woo lacks of: 
(re: cl 13)  wherein the predetermined electrical component is a hybrid controller configured to control a motor and an engine of a hybrid vehicle when the vehicle is the hybrid vehicle, and wherein the image recording controller is configured to supply the auxiliary power to the hybrid controller to control the motor and the engine by the hybrid controller when the supply of the main power is interrupted when the collision of the vehicle occurs (¶42 aux bat supplies power to ecu l;  ¶51-auxilary supplies power to ecu ; ¶4-power supplied due loss due to accident; ¶12-power from aux supplied in evet of contact accident; ¶13-power from aux supplied to control unit; ¶60 virtual bat pack supplies power to ecu in accident or power loss of primary).
It would have been obvious at the effective time of the invention for Woo to use an auxiliary battery pack to supply power to an engine control unit to let a vehicle limp home in event of power loss of the main battery due an accident as taught by Cheol et al.. 

(re: cl18) wherein the predetermined electrical component is a hybrid controller configured to control a motor and an engine of a hybrid vehicle when the vehicle is the hybrid vehicle (abstract-hybrid vehicle; ¶27-hybrid vehicle controller; ¶101-hybrid vehicle);
and wherein the image recording controller is configured to supply the auxiliary power to the hybrid controller to control the motor and the engine by the hybrid controller when a collision of the vehicle occurs and the supply of the main power is interrupted (¶42 aux bat supplies power to ecu l;  ¶51-auxilary supplies power to ecu ; ¶4-power supplied due loss due to accident; ¶12-power from aux supplied in evet of contact accident; ¶13-power from aux supplied to control unit; ¶60 virtual bat pack supplies power to ecu in accident or power loss of primary).
It would have been obvious at the effective time of the invention for Woo to use an auxiliary battery pack to supply power to a hybrid engine control unit to let a vehicle limp home in event of power loss of the main battery due an accident as taught by Cheol et al.. 

9.	Claim(s) 9-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (KR20140128834A) in view of Izumi et al. (9623754) wherein Woo teaches the elements previously discussed and 
Izumi et al. teaches what Woo lacks of: 
(re: cl 9) wherein the collision detector comprises: a collision sensor configured to detect the collision of the vehicle; (abstract-collision detector, c2L44-58 airbag controller generates collision signal., cl 1-collision detector);
and an airbag controller configured to generate the collision detection signal based on a detection result of the collision sensor (c2L44-58 airbag controller generates collision signal).
It would have been obvious at the effective time of the invention for Woo to use collision detector to generate a collision signal from an airbag controller to trigger accident contingent activities in event of a power loss of the main battery due an accident as taught by Izumi et al..

Izumi et al. teaches what Woo lacks of: 
(re: cl 10) wherein the collision detector further comprises an acceleration sensor coupled to the image recording controller to communicate with the image recording controller (c2L44-58 airbag controller generates collision signal; c2L44-58 -acceleration collision sensor).
It would have been obvious at the effective time of the invention for Woo to us an acceleration sensor as a collision detector as very high acceleration are correlative to being caused by collisions and hence a reliable predictor of impacts as taught by Izumi et al..

Woo teaches: 
(re: cl 15) controlling the supply path of the auxiliary power to the predetermined electrical component of the vehicle when the primary battery loses power when a signal is generated (¶ 81-81-imaging “Vehicle switched… When the vehicle is in the parking mode and the ignition is turned off, the power can be cut off at all times and the auxiliary battery can be supplied with power to the vehicle image processing apparatus”).
Izumi et al. teaches what Woo lacks of: 
generating, by a collision detector, a collision detection signal when a collision of the vehicle occurs, setting, by the image recording controller (abstract-collision detector, (c2L44-58 airbag controller generates collision signal., cl 1-collision detector; c2L44-58 airbag controller generates collision signal).
It would have been obvious at the effective time of the invention for Woo to use collision detector to generate a collision signal from an airbag controller to trigger accident contingent activities in event of a power loss of the main battery due an accident as taught by Izumi et al..

Allowable Subject Matter
	Claim 19 is allowed. 
	Claims 5, 11, 16 are objected to as being dependent claims premised upon a rejected base claim but would be allowed if the re-written in independent form or if the limitations of an allowable claim were incorporated within the independent base claim from which this claims depend or if re-written premised upon dependence from an otherwise allowable base claim.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
 	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggests: A vehicle comprising: a main battery configured to supply a main power; an auxiliary battery configured to supply an auxiliary power; and an image recording controller configured to: operate with the main power, capture and record an image of surroundings of the vehicle, when supplying the main power by the main battery is interrupted, perform capturing and recording the image with the auxiliary power received from the auxiliary battery, and control a supply path of the auxiliary power so that the auxiliary power is supplied to a predetermined electrical component of the vehicle, and continuously perform an operation of the predetermined electrical component using the auxiliary power while the supply of the main power is interrupted, wherein the predetermined electrical component is an electric seat in which a seat position is adjusted using power of a motor, and wherein the image recording controller is configured to supply the auxiliary power to the electric seat to perform a position adjustment of the electric seat when the supply of the main power is interrupted when a collision of the vehicle occurs nor would it have been obvious at the effective time of the invention for one of ordinary skill in the art to combine the use of an imaging based auxiliary power source to operate vehicle seats after a collision. 
Of particular interest is Woo which discloses: A vehicle comprising: a main battery configured to supply a main power; an auxiliary battery configured to supply an auxiliary power; and an image recording controller configured to: operate with the main power, capture and record an image of surroundings of the vehicle, when supplying the main power by the main battery is interrupted, perform capturing and recording the image with the auxiliary power received from the auxiliary battery, and control a supply path of the auxiliary power so that the auxiliary power is supplied to a predetermined electrical component of the vehicle, and continuously perform an operation of the predetermined electrical component using the auxiliary power while the supply of the main power is interrupted. However, Woo does not teach: wherein the predetermined electrical component is an electric seat in which a seat position is adjusted using power of a motor, and wherein the image recording controller is configured to supply the auxiliary power to the electric seat to perform a position adjustment of the electric seat when the supply of the main power is interrupted when a collision of the vehicle occurs.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-6937.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox, can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/M.E.B/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655